DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (U.S. Pub. No. 2018/0314971).
As to claim 1, Chen teaches a computer system (Fig. 1, [0012]) comprising: 
one or more hardware processors ([0020], lines 5-10) and memory configured to provide computer program instructions to the one or more hardware processors ([0055], lines 1-9); 
a machine-learning training service configured to utilize the one or more hardware processors ([0020], lines 5-15, processor units distributed between the job server and the compute nodes 130 and the computer system 100 is capable of training multiple machine learning modules by allocating the training jobs to different groups of compute nodes, which comprises of compute nodes 130, Fig. 1) to: 
access a machine learning model ([0027], lines 12-18); access a plurality of synthetic data assets (allocates the training jobs based on the requirements of the training jobs and status of the compute nodes, [0059], lines 1-4), wherein a synthetic data asset is associated with asset-variation parameters (to determine how many compute nodes are required by each training job) that are programmable for machine-learning ([0059], lines 1-10 and the allocation engine 530 determines requirements of training jobs and allocates the training jobs to compute nodes based on the requirements of the training jobs and status of the compute nodes); and 
retrain the machine learning model using the plurality of synthetic data assets (visual display in which available compute nodes are marked with green icons versus red icons for unavailable compute nodes and yellow icons for partially available compute nodes), (the computer system can use the visual display to control progress of the training jobs and determine whether to send new training jobs to the job server), ([0052], lines 1-10).
As to claim 8, Chen teaches one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising ([0055], lines 1-9 and ([0020], lines 10-21): 
accessing a machine learning model ([0027], lines 12-18); 
accessing a plurality of synthetic data assets (allocates the training jobs based on the requirements of the training jobs and status of the compute nodes, [0059], lines 1-4), wherein a synthetic data asset is associated with asset-variation parameters (to determine how many compute nodes are required by each training job) that are programmable for machine-learning ([0059], lines 1-10 and the allocation engine 530 determines requirements of training jobs and allocates the training jobs to compute nodes based on the requirements of the training jobs and status of the compute nodes); and retraining the machine learning model using the plurality of synthetic data assets (visual display in which available compute nodes are marked with green icons versus red icons for unavailable compute nodes and yellow icons for partially available compute nodes), (the computer system can use the visual display to control progress of the training jobs and determine whether to send new training jobs to the job server), ([0052], lines 1-10).
As to claim 15, Chen teaches a method for retraining machine learning model using synthetic data assets (visual display in which available compute nodes are marked with green icons versus red icons for unavailable compute nodes and yellow icons for partially available compute nodes), (the computer system can use the visual display to control progress of the training jobs and determine whether to send new training jobs to the job server), ([0052], lines 1-10), the method comprising: 
accessing a machine learning model ([0027], lines 12-18); 
accessing a plurality of synthetic data assets (allocates the training jobs based on the requirements of the training jobs and status of the compute nodes, [0059], lines 1-4), wherein a synthetic data asset is associated with asset-variation parameters (to determine how many compute nodes are required by each training job) that are programmable for machine-learning ([0059], lines 1-10 and the allocation engine 530 determines requirements of training jobs and allocates the training jobs to compute nodes based on the requirements of the training jobs and status of the compute nodes); and retraining the machine learning model using the plurality of synthetic data assets (visual display in which available compute nodes are marked with green icons versus red icons for unavailable compute nodes and yellow icons for partially available compute nodes), (the computer system can use the visual display to control progress of the training jobs and determine whether to send new training jobs to the job server), ([0052], lines 1-10).

Allowable Subject Matter
Claims 2-7, 9-14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 9, and 16 are objected to because the prior art references do not teach the machine learning training service executes real time calls wherein the real time calls generate an on the fly generated synthetic data asset for training the machine learning model.
Claims 5, 11, and 18 are objected to because the prior art references do not teach the synthetic data assets are generated to retain the machine learning model to overcome a known bias associated with the machine learning model. 
Claims 6, 12, and 19 are objected to because the prior art references do not teach the machine learning training service supports hybrid based machine learning training, and the machine learning model is trained based on a combination of the plurality of synthetic data assets, non-synthetic data assets, and metadata synthetic data asset that is associated with the synthetic data assets. 
Claims 7, 14, and 20 are objected to because the prior art references do not teach the machine learning training service causes generation of a training feedback interface wherein it has interface elements for accessing and reviewing deficiencies identified in training datasets associated with the machine learning model.
Claim 13 is objected to because the prior art references do not teach the machine learning model using the synthetic data assets training the machine learning module using synthetic data asset metadata associated with the plurality of synthetic data assets. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carvalho (U.S. Pub. No. 2019/0318099) teaches a gradients to detect backdoors in neural network.
Lessin (U.S. Pub. No. 2019/0310888) teaches allocating resources in response to estimated completion times for requests.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691